an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Kings County (Schneier, J.), dated November 14, 2002, which denied, without prejudice, its motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
Under the circumstances of this case, the defendant’s motion for summary judgment dismissing the complaint, made prior to conducting depositions, was properly denied without prejudice (see CPLR 3212 [f]; Elson v Defren, 283 AD2d 109, 117 [2001]). Santucci, J.E, Goldstein, Schmidt and Cozier, JJ., concur.